






Exhibit 10(b)(7)


Page 1 of 4








CLECO POWER LLC
401(k) SAVINGS AND INVESTMENT PLAN
(As Amended and Restated Effective November 1, 2010)


AMENDMENT NUMBER 1


WHEREAS, Cleco Power LLC sponsors the Cleco Power LLC 401(k) Savings and
Investment Plan (the “Plan”), which was originally established effective as of
January 1, 1985; and


WHEREAS, the Plan most recently was amended and restated effective November 1,
2010; and


WHEREAS, Cleco Power LLC desires to amend the Plan to add automatic increases to
employee deferral percentages and establish new automatic enrollment dates.


NOW, THEREFORE, Section 4.2 is deleted in its entirety and replaced with the
following:


4.2    Pre-Tax Contributions: Each Participant who has chosen to defer a portion
of his Compensation as a Pre-Tax Basic Contribution to the Plan pursuant to
Section 3.4 may elect to defer any whole percentage, up to a maximum of six (6%)
of his Compensation as a Pre-Tax Basic Contribution. In addition, the
Participant may elect to defer any whole percentage, up to a maximum of
forty-four (44%) of his Compensation, as a Pre-Tax Excess Contribution. Each
such contribution, if any, will be determined as of the last day of each payroll
period and contributed to the Trust Fund by the Employer as soon as
administratively feasible thereafter. Each Participant's Pre-Tax Contribution
Account will be fully vested and nonforfeitable at all times.


(a)Notification of Deferral Elections: Each Participant must notify the
Committee of the amount he elects to defer as a Pre-Tax Basic Contribution and
as a Pre-Tax Excess Contribution, according to administrative procedures the
Committee may establish, until such time as the Committee authorizes the
discontinuance of the Pre-Tax Contributions according to uniform,
nondiscriminatory policies the Committee may develop. Except as otherwise
provided in this Section, a Participant's deferral election or automatic
deferral under Section 4.2(f) will continue in effect during subsequent Plan
Years unless the Participant notifies the Committee of his choice to change or
discontinue his Pre-Tax Basic Contribution or his Pre-Tax Excess Contribution
election according to administrative procedures the Committee may establish.


(b)Changes in Deferral Elections: A Participant may change or discontinue the
amount of his Pre-Tax Basic Contribution and/or Pre-Tax Excess Contribution at
any time during the Plan Year by directing the Committee, according to
administrative procedures the Committee may establish.






--------------------------------------------------------------------------------




Page 2 of 4




(c)Automated Response Unit: The Committee may, as a part of the administrative
procedures it establishes and in lieu of written procedures contemplated in this
Plan, authorize use of an “automated response unit” which generates written
acknowledgments of transactions.


(d)Limits on Deferrals: No Participant will be permitted to have Pre-Tax
Contributions made under this Plan, or any other qualified plan the Company
maintains during any taxable year, in excess of the dollar limitation of Code
Section 402(g) in effect for such taxable year, except to the extent permitted
by Code Section 414(v). If a Participant's Pre-Tax Contributions exceed the
applicable limit described in the preceding sentence, or if the Participant
submits a written claim to the Committee, at the time and in the manner the
Committee prescribes specifying the amount of Pre-Tax Contributions that exceeds
the applicable limit of Code Section 402(g) when added to the amounts the
Participant deferred in other plans or arrangements, then such excess (the
“Excess Deferrals”), plus any income and minus any loss allocable to such
amount, will be returned to the Participant by April 15 of the following year.


(e)Catch-Up Contributions: All Employees who are eligible to make Pre-Tax
Contributions under this Plan and who have attained age 50 before the close of
the Plan Year will be eligible to make catch-up contributions according to and
subject to the limitations of Code Section 414(v). Such catch-up contributions
will not be taken into account for purposes of the provisions of the Plan
implementing the required limitations of Code Sections 402(g) and 415. The Plan
will not be treated as failing to satisfy the provisions of the Plan
implementing the requirements of Code Sections 401(k)(3), 401(k)(11),
401(k)(12), 410(b), or 416, as applicable, by reason of the making of such
catch-up contributions.


(f)Automatic Deferrals and Automatic Increases:


(i)Automatic Deferrals - Newly Eligible Employees: If, on or before the 45th day
after the date an Employee becomes eligible to participate under Section 3.1,
the Employee has not affirmatively chosen to defer a portion of his Compensation
as a Pre-Tax Contribution to the Plan (including a zero Pre-Tax Contribution
percentage), the Employee automatically will be enrolled to defer four percent
(4%) of his Compensation as a Pre-Tax Contribution.


(ii)Automatic Deferrals - Existing Participants: If, during the 45-day period
before (as applicable) March 31, 2012 or such future date as the Committee may
designate, a Participant has not made an affirmative election to defer a portion
of his Compensation as a Pre-Tax Contribution to the Plan (including a zero
Pre-Tax Contribution percentage), the Participant automatically will be enrolled
to defer four percent (4%) of his Compensation as a Pre-Tax Contribution. This
Section 4.2(f)(ii) shall not apply to a Participant:






--------------------------------------------------------------------------------




Page 3 of 4


(1)To which Section 4.2(f)(i) applies, or


(2)Who has in effect an election (either through an affirmative election or
automatic deferral) to defer at least four percent (4%) of his Compensation as a
Pre-Tax Contribution.


(iii)Automatic Increases: If, as of March 31 of each Plan Year,


(1)a Participant has not affirmatively elected to have no automatic deferral
percentage increases apply to the Participant, and


(2)the Participant is deferring less than 8% of the Participant's Compensation
as a Pre-Tax Contribution,


then effective as of the immediately following April 1, the Participant's
deferral percentage automatically will be increased to the next higher whole
percentage, or at least 4% if the Participant is deferring less than the
automatic enrollment rate of 4%.
(g)Employee's Effective Date of Automatic Deferrals: An “Employee's Effective
Date of Automatic Deferrals” means, as applicable:


(i)The date the Employee becomes eligible to participate under Section 3.1;


(ii)March 31, 2012; or


(iii)Such future dates as the Committee designates from time to time.


(h)Opting Out Before Becoming a Participant: At any time before the Employee's
Effective Date of Automatic Deferrals, the Employee may affirmatively elect,
according to rules the Committee prescribes, a Pre-Tax Contribution percentage
that is different from that specified in Section 4.2(f) (including a zero
Pre-Tax Contribution percentage). The Employee's election will become effective
as soon as administratively feasible after the Employee properly files his
application according to rules the Committee prescribes.


(i)Opting Out After Becoming a Participant: If, before an Employees Effective
Date of Automatic Deferrals, the Employee has not affirmatively elected,
according to rules the Committee prescribes, a Pre-Tax Contribution percentage
that is different from that specified in Section 4.2(f) (including a zero
Pre-Tax Contribution percentage), then at any time thereafter the Employee may
affirmatively elect, according to rules the Committee prescribes, a Pre-Tax
Contribution percentage that is different from those specified in Section 4.2(f)
(including a zero Pre-Tax Contribution percentage). The Employee's election will
become effective as soon as administratively feasible after the Employee
properly files his application according to rules the Committee prescribes.




--------------------------------------------------------------------------------




Page 4 of 4




IN WITNESS WHEREOF, Cleco Power LLC has executed this amendment this 27th day of
January 2012.




CLECO POWER LLC






By:
/s/ Darren J. Olagues
 
      Darren J. Olagues
 
      Senior Vice President, CFO & Treasurer







